Citation Nr: 0431177	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-19 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.	Entitlement to service connection for a back condition.

2.	Entitlement to service connection for a bilateral shoulder 
condition.

3.	Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury.

4.	Whether new and material evidence to reopen a claim for 
service connection for residuals of a right knee injury has 
been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to 
December 1960.  The veteran's service records also reflect a 
possible period of service with the West Virginia National 
Guard from 1974 to 1982 that has not been verified.       

By a May 1994 decision, the RO granted service connection and 
assigned an initial noncompensable rating for residuals of a 
left knee injury, effective September 7, 1993, and also 
denied service connection for residuals of a right knee 
injury.  The veteran was notified of the denial of the claim 
for service connection for residuals of a right knee injury 
(as well as of the grant of service connection and assignment 
of an initial noncompensable rating for residuals of a left 
knee injury) in June 1994, but did not appeal.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision in 
which the RO denied service connection for a back condition, 
a bilateral shoulder condition, and degenerative joint 
disease of the right knee, as well as a compensable rating 
for service-connected residuals of a left knee injury.  In 
August 2002, the veteran filed a notice of disagreement (NOD) 
with respect to the January 2002 rating decision.  In October 
2002, the RO issued a statement of the case (SOC) that noted 
the RO's grant of a 10 percent rating for residuals of a 
left-knee injury, effective July 10, 2001.  The veteran's 
representative filed a substantive appeal in November 2002.  

In his August 2002 NOD, the veteran requested hearings before 
both a Veteran's Law Judge (VLJ) at the RO, and a Decision 
Review Officer (DRO).  In an October 8, 2004 letter, the 
Board's Administrative Service requested clarification from 
the veteran as to whether he still wanted a hearing before 
the Board, and if so, what type of hearing.  The letter 
specifically indicated that if the veteran did not respond 
within 30 days, the Board would assume that he did not want 
an additional hearing.  The veteran did not respond within 
the prescribed time period.  The veteran's request for a 
hearing before a VLJ at the RO is therefore deemed withdrawn.

The Board also notes that in its January 2002 rating 
decision, the RO appears to have initially reopened the 
veteran's claim for service connection for residuals of a 
right knee injury, but then denied the claim on the merits, 
by way of its denial of service connection for degenerative 
joint disease of the right knee.  In its October 2002 SOC, 
the RO continued the denial of service connection for 
degenerative joint disease of the right knee, although it 
provided as the basis for the denial that this claim 
constituted a petition to reopen the previously denied claim 
for service connection for residuals of a right knee injury, 
and that the veteran had not submitted new and material 
evidence.  

For the sake of clarity, the Board emphasizes that the claim 
on appeal is in substance a petition to reopen the claim for 
service connection for residuals of a right knee injury, and 
furthermore that the Board has a legal duty, under 38 
U.S.C.A. §§ 5108 and 7105, to consider the new and material 
question.  Regardless of any of the RO's previous actions, 
the Board must address the question of whether new and 
material evidence has been presented to reopen the claim, 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  As the Board must first decide whether new and 
material evidence to reopen the prior adverse May 1994 RO 
decision has been received, the Board has characterized the 
issue as on the title page.  

Additionally, with respect to the RO's October 2002 grant of 
a higher rating for service-connected residuals of a left 
knee injury, inasmuch as a higher evaluation is available for 
this condition, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim for 
increase remains viable on appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claims on appeal is warranted.  

Initially, the Board notes that in his August 2002 NOD, the 
veteran has requested a hearing before a DRO.  Unfortunately, 
it does not appear that such hearing was ever scheduled, or 
that the request for such a hearing was withdrawn.  Pursuant 
to 38 C.F.R. § 3.103(c) (2004), a hearing on appeal will be 
granted to a veteran who requests a hearing and is willing to 
appear in person.  As such, and, in accordance with the 
veteran's request, the veteran must be provided an 
opportunity to present testimony before a DRO.  If the 
veteran no longer desires such a hearing, a signed writing, 
to that effect, should be placed in the claims file.

The Board also finds that further VA examination is warranted 
with respect to the claim for service connection for a back 
condition.  The veteran's service medical records (SMRs) 
include a July 1959 treatment notation documenting his 
complaint at that time of back pain, radiating down his left 
leg.  On physical examination, the veteran had a slight 
degree of lumbosacral pain, and good range of motion.  The 
physician treating the veteran provided a clinical impression 
of a mild lumbosacral strain.  In September 1959, it was 
noted that the veteran continued to experience back 
discomfort.  

More recently, a July 2002 treatment record from the 
Huntington VA Medical Center (VAMC) in Huntington, West 
Virginia, documents the veteran's report of intermittent pain 
in the lower back and use of medication as necessary to treat 
the pain, and a physician's clinical impression of 
degenerative joint disease of the lumbar spine.       

The competent medical evidence of record does not 
definitively establish the nature of the veteran's claimed 
back condition, nor does it address the medical relationship, 
if any, between any current back condition and the veteran's 
active service, to include an injury therein.  Accordingly, 
the RO should arrange for the veteran to undergo appropriate 
examination at a VA medical facility.  

The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See      38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the appropriate medical 
facility.  

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes hospitalization and outpatient 
treatment records from the Huntington VAMC dated from 
November 2000 to October 2002. The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Huntington VAMC since October 2002, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
requesting records from Federal facilities.  

Further, to  ensure that all due process requirements are met 
with respect to each claim on appeal, the RO should give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claims.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
Board emphasizes that the supplemental SOC that explains the 
bases for the RO's determinations must include citation to 
and discussion of the correct legal standard of 38 C.F.R. 
§ 3.156, which sets forth the criteria for reopen previously 
disallowed claims for petitions filed before August 29, 2001, 
which is the  .  In this regard, the Board notes that the 
October 2002 SOC includes citation to and discussion of the 
version of 38 C.F.R. § 3.156 applicable to petitions to 
reopen filed after August 29, 2001.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should take the necessary steps 
to schedule the veteran for a hearing 
before a DRO, in accordance with his 
request.  Unless the veteran indicates, 
preferably, in a signed writing, that the 
requested hearing is no longer desired, 
the hearing should be held.

2.	The RO should obtain from the 
Huntington VAMC all outstanding pertinent 
records from October 2002 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his back.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays) should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the examination and review of 
the record (to include any reports of X-
rays and/or other studies accomplished in 
connection with the examination), the 
examiner should identify all disabilities 
affecting the veteran's back.  With 
respect to each diagnosed disability, the 
examiner should opine whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is medically related to the 
veteran's military service, to include 
the complaint of back pain and the 
assessment of lumbosacral strain noted in 
his service medical records.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

6.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for a back condition, service 
connection for a bilateral shoulder 
condition, and a rating in excess of 10 
percent for residuals of a left knee 
injury, as well as the petition to reopen 
the veteran's claim for service connection 
for residuals of a right knee injury, in 
light of all pertinent evidence and legal 
authority (to particularly include the 
version of 38 C.F.R. § 3.156 applicable to 
petitions to reopen filed prior to August 
29, 2001, as regards the claim involving 
the right knee injury)).  

9.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to all additional legal 
authority considered (to include the 
correct version of 38 C.F.R. § 3.156 
applicable to petitions to reopen filed 
prior to August 29, 2001) and clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 




Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



